Mr. Chief Justice Craig, dissenting: The charge against the respondent rests almost entirely on the evidence of Crowell. The only other material witness was Jetman, who undertook to testify that Crowell was working for him at Niles Center from July 15 to July 21, 1910, and was not in Chicago on July 18, when respondent claims he paid Crowell the amount in dispute. Crowell and Jetman differed in their testimony as to the time when Crowell worked for Jetman. Crowell was related to Jet-man and the latter seems to have taken considerable interest in Crowell’s affairs. Jetman was testifying in 1915 to events that happened in 1910. He stated that he could not remember when Crowell worked for him except from formerly consulting a memorandum book which he claims to have kept at that time but which he had thrown away a year before he testified, and he admitted, on cross-examination, that Crowell might have been in Chicago on the 18th. He was engaged in truck gardening, and during the time that Crowell worked for him he and Crowell loaded up a wagon with produce one night and drove into Chicago, arriving ■ there early in the morning. He testified on cross-examination, “I am not sure that we didn’t load up Sunday night.” If, as a matter of fact, they did come to town Sunday night or early Monday morning, that would be the 18th of July, when the respondent claims that Crowell was in his office and was paid. On the other hand, Florence Shanahan, Andrew Foster and the respondent all testified to the payment, and there is a receipt of Crowell, signed by his mark, it is true, but witnessed by Mrs. Shanahan, who was then Miss Eckert. The story told by the witnesses for the respondent is entirely reasonable and they were in no way discredited, although they had previously testified to the same facts in the municipal court in the suit of Crowell against the respondent, where the receipt had been offered in evidence, and counsel for the relator knew what the testimony would be and had full opportunity to ascertain the character of the witnesses and the facts. This cannot be said of the testimony of Crowell. While the latter, because of his ignorance, belongs to a class that deserves the protection of the court, his interests are not involved in this proceeding and it is dangerous to rely on the evidence of such a witness. He had been employed by one Waite about a year and a half, had been irregularly paid, and did not know, and could not tell the respondent when he engaged his services, how long he had worked, or for what wages, or how much he had been paid or what was owing to him. He testified positively that he did not assign the note he had received from Waite or his claim against Waite for wages, as respondent claims he did, and it is absolutely certain that he did assign the note and claim, and the assignments were in writing and were shown by the evidence. The respondent sued on the note in his own name as assignee and recovered a judgment, from which there was an appeal to the Appellate Court, and the case appears in the reports under the title of “Moseley, Defendant in Error, v. Waite, Plaintiff in Error,” 180 Ill. App. 408. Under the respondent’s theory of the case,- when he paid Crowell the $354.10 in cash which he had collected, that was substantially seventy-ñve per cent of the note and open ■ account for wages. He still owed Crowell about $60 to make up the seventy-five per cent of the note and the claim which he had agreed to pay. There is nothing singular about the circumstance of paying Crowell in cash instead of by check. There can be no question, from the evidence, that Foster brought to the respondent’s office over $600 cash while Crowell was there, and the respondent evidently thought it would be just as well to pay Crowell in money rather than give him a check and go with him and identify him and see that it was paid. Of course, Crowell testified that he did not receive the money. The plaintiff in nearly every case does that. He evidently had in his mind that there was something coming to him in the transaction, and, in fact, the amounts paid him by respondent in cash and in checks lacked a few dollars of making seventy-five per cent of the claims he had assigned. There is nothing except his own statement to show that he made any effort to get anything further from the respondent until nearly four years had elapsed, when he consulted an attorney, who brought suit in the municipal court. This is a judicial proceeding, and if the charges against the respondent are sustained it should be upon evidence that is both competent and sufficient. The power to disbar attorneys is not arbitrary or despotic or to be exercised according to the pleasure of the court, but is judicial. (In re Day, 181 Ill. 73.) It should be exercised with sound and just discretion, according to the same rules of law which govern in the determination of other civil rights which are brought before the court for disposition. (People v. Amos, 246 Ill. 299.) The truth of the charges in an information to disbar an attorney must be established by clear and satisfactory evidence and cannot rest in doubtful and uncertain incidents. The burden of proof is upon the relator and the presumption of innocence is in favor of the respondent. Where a criminal offense is charged, the commission of such crime must be proven beyond a reasonable doubt. (People v. Sullivan, 218 Ill. 419; People v. Silha, 252 id. 385; People v. Matthews, 217 id. 94; People v. Harvey, 41 id. 277; People v. Barker, 56 id. 299.) If the charges in the information are true the respondent is guilty of embezzlement, forgery and perjury, and he is openly charged with these crimes in the brief of counsel for the relator. While attorneys have always been held to a high standard of honesty, when they are charged with offenses like those in the information in this case, involving, as they do, their professional career and those things that are as dear as life itself, such charges should not be sustained except by sufficient proof. It establishes a dangerous precedent to depart from the rules heretofore enforced in such cases and to hold that an attorney should be disbarred for withholding money from another when the fact of such withholding rests on such unsatisfactory and contradictory evidence and where the payment of such money is clearly established by the evidence of two witnesses apparently truthful and disinterested and by the testimony of the respondent. Under such circumstances no court would find respondent guilty in a criminal suit, in which it would be necessary to prove the unlawful conversion of the money, or even in a civil suit to recover the money so alleged to be withheld. Respondent did all that he could do when he took the receipt of the claimant and the receipt was witnessed. Such receipt is prima facie proof and ordinarily a sufficient proof of payment. On the holding of the majority opinion in this case an attorney, in paying over money, must always be in a position to prove such payment beyond the possibility of a doubt. I think the rule should be discharged. Carter and Duncan, JJ.: We concur in the foregoing dissenting opinion.